In re St. Bernard Memorial Funeral Home Inc.;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. L, No. 574-847; to the Court of Appeal, Fifth Circuit, No. 02-C-473.
Granted. The court of appeal erred in finding the judgment of the trial court compelling arbitration was final and ap-pealable. A judgment compelling arbitration is interlocutory in nature and not subject to an immediate appeal. Collins v. Prudential Ins. Co., 99-1423 at p. 6 (La.1/19/00), 752 So.2d 825, 829. Although supervisory relief may be appropriate under the facts and circumstances of a particular case, such relief should be applied sparingly. Id. at 9, 752 So.2d at 831.
Because the court of appeal erroneously believed it did not have supervisory jurisdiction in this case, it did not reach the issue of whether such releif was warranted in this case. Accordingly, the case is remanded to the court of appeal to determine, in light of Collins, whether supervisory relief is appropriate under the facts and circumstances of this case.